Exhibit 21 Name State ofFormation K. HOVNANIAN Developments OF ARIZONA, INC. AZ K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC AZ K. HOVNANIAN GREAT WESTERN HOMES, LLC AZ New Land Title Agency, L.L.C. AZ K. Hovnanian at Palm Valley, L.L.C. AZ K. Hovnanian at Quail Creek, L.L.C. AZ K. Hovnanian at Rancho Cabrillo, LLC AZ K. Hovnanian at Eagle Heights, LLC AZ K. Hovnanian Building Company, LLC AZ K. Hovnanian Companies of Arizona, LLC AZ K. Hovnanian Enterprises, Inc. CA STONEBROOK HOMES, INC. CA K. Hovnanian Companies of California, Inc. CA K. Hovnanian Developments of California, Inc. CA K. Hovnanian at Sycamore, Inc. CA K. Hovnanian Companies of Southern California, Inc. CA K. Hovnanian at Bridgeport, Inc. CA K. HOVNANIAN AT OCEAN WALK, INC. CA K. Hovnanian at Dominguez Hills, Inc. CA SEABROOK ACCUMULATION CORPORATION CA K. Hovnanian Communities, Inc. CA K. HOV IP, II, Inc. CA K. Hovnanian Developments of New Jersey II, Inc. CA K. Hovnanian Developments of New Jersey, Inc. CA K. Hovnanian Homes Northern California, Inc. CA K. HOVNANIAN AT WINCHESTER, LLC CA K. Hovnanian's Four Seasons, LLC CA K. Hovnanian at Menifee, LLC CA K. Hovnanian at Rancho Santa Margarita, LLC CA K. Hovnanian at Arbor Heights, LLC CA K. Hovnanian at The Gables, LLC CA K. Hovnanian at Riverbend, LLC CA K. Hovnanian at Encinitas Ranch, LLC CA K. Hovnanian at Park Lane, LLC CA K. Hovnanian at Trail Ridge, LLC CA K. Hovnanian's Four Seasons at Hemet, LLC CA K. Hovnanian at 4S, LLC CA K. Hovnanian Companies, LLC CA K. HOVNANIAN AT AVENUE ONE, L.L.C. CA K. Hovnanian's Four Seasons at Palm Springs, LLC CA K. Hovnanian at Mosaic, LLC CA K. Hovnanian at Olde Orchard, LLC CA K. Hovnanian at Eastlake, LLC CA K. Hovnanian at La Costa, LLC CA K. Hovnanian at Skye Isle, LLC CA K. Hovnanian at La Habra Knolls, LLC CA K. Hovnanian at Cortez Hill, LLC CA K. Hovnanian's Four Seasons at Beaumont, LLC CA K. Hovnanian at Acqua Vista, LLC CA K. Hovnanian at The Crosby, LLC CA K. Hovnanian at Aliso, LLC CA K. Hovnanian at Bella Lago, LLC CA K. Hovnanian at The Preserve, LLC CA K. Hovnanian at Lake Rancho Viejo, LLC CA K. Hovnanian at Thompson Ranch, LLC CA K. HOVNANIAN AT GASLAMP SQUARE, L.L.C. CA K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C. CA K. HOVNANIAN AT CAPISTRANO, L.L.C. CA K. Hovnanian at Evergreen, L.L.C. CA K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C. CA K. Hovnanian's Parkside at Towngate, L.L.C. CA K. Hovnanian at Prado, L.L.C. CA K. Hovnanian at Sage, L.L.C. CA K. Hovnanian at Cielo, L.L.C. CA K. Hovnanian at Piazza D'Oro, L.L.C. CA K. Hovnanian at La Costa Greens, L.L.C. CA K. Hovnanian at Coastline, L.L.C. CA K. Hovnanian at Stanton, LLC CA K. Hovnanian at Bakersfield 463, L.L.C. CA K. Hovnanian at La Laguna, L.L.C. CA K. Hovnanian at Malan Park, L.L.C. CA K. Hovnanian at Piazza Serena, L.L.C CA K. Hovnanian at Victorville, L.L.C. CA K. Hovnanian at Vista Del Sol, L.L.C. CA K. Hovnanian at El Dorado Ranch II, L.L.C. CA K. Hovnanian at El Dorado Ranch, L.L.C. CA K. Hovnanian at West View Estates, L.L.C. CA K. Hovnanian's Four Seasons at Moreno Valley, L.L.C. CA K. Hovnanian at Charter Way, LLC CA K. Hovnanian at Fresno, LLC CA K. Hovnanian at Jaeger Ranch, LLC CA K. Hovnanian at Melanie Meadows, LLC CA K. Hovnanian at Muirfield, LLC CA K. Hovnanian at Parkside, LLC CA K. Hovnanian at Santa Nella, LLC CA K. Hovnanian at Valle Del Sol, LLC CA K. Hovnanian at Westshore, LLC CA K. Hovnanian at Wheeler Ranch, LLC CA K. Hovnanian at Woodcreek West, LLC CA K. Hovnanian's Four Seasons at Los Banos, LLC CA K. Hovnanian at Fiddyment Ranch, LLC CA K. Hovnanian at Sheldon Grove, LLC CA K. Hovnanian at Waterstone, LLC CA K. Hovnanian at Carlsbad, LLC CA K. Hovnanian at Manteca, LLC CA K. Hovnanian at Positano, LLC CA K. Hovnanian at Sunridge Park, LLC CA K. Hovnanian at Gilroy, LLC CA K. Hovnanian at Andalusia, LLC CA K. Hovnanian at Verona Estates, LLC CA K. Hovnanian at Pavilion Park, LLC CA K. Hovnanian at Gilroy 60, LLC CA GTIS-HOV Positano LLC CA GTIS-HOV Rancho 79 LLC CA K. Hovnanian GT Investment, L.L.C. CA K. Hovnanian JV Holdings, L.L.C. CA K. Hovnanian JV Services Company, L.L.C. CA K. Hovnanian Terra Lago Investment, LLC CA K. HOVNANIAN Developments OF D.C., INC. DC K. Hovnanian Homes of D.C., L.L.C. DC Hovnanian Enterprises, Inc. (PARENT COMPANY) DE Washington Homes, Inc. DE K. HOVNANIAN Developments OF DELAWARE, INC. DE K. Hovnanian at Mansfield I, L.L.C. DE K. Hovnanian at Mansfield II, L.L.C. DE K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C. DE K. Hovnanian North Central Acquisitions, L.L.C. DE K. Hovnanian North Jersey Acquisitions, L.L.C. DE K. Hovnanian Shore Acquisitions, L.L.C. DE K. Hovnanian South Jersey Acquisitions, L.L.C. DE K. HOVNANIAN AT WAYNE, VIII, L.L.C. DE K. Hovnanian at Chester I, L.L.C. DE K. Hovnanian at West Windsor, L.L.C. DE K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C. DE K. Hovnanian at Lawrence V, L.L.C. DE K. HOVNANIAN HOMES OF DELAWARE, L.L.C. DE K. Hovnanian Hamptons at Oak Creek II, L.L.C. DE K. Hovnanian's Four Seasons at Silver Maple Farm, L.L.C. DE K. Hovnanian Homes of Longacre Village, L.L.C. DE KHH Shell Hall Loan Acquisition, LLC DE K. Hovnanian at Plantation Lakes, L.L.C. DE K. Hovnanian at Brenford Station, LLC DE NORTH MANATEE, L.L.C. DE WOODMORE RESIDENTIAL, L.L.C. DE HovWest Land Acquisition, LLC DE GTIS-HOV Holdings LLC DE GTIS-HOV Dulles Parkway Parent LLC DE GTIS-HOV Greenfield Crossing Parent LLC DE Terra Lago Indio, LLC DE MSHOV HOLDING COMPANY, L.L.C. DE 77 HUDSON STREET JOINT DEVELOPMENT, L.L.C. DE WTC VENTURES, L.L.C. DE Nassau Grove Enterprises, L.L.C. DE AG/Hov Delray Holdings, L.L.C. DE AG/Hov Delray, L.L.C. DE HovSite Catalina LLC DE HovSite Churchill Club LLC DE HovSite Cider Grove LLC DE HovSite Firenze LLC DE HovSite Florida Holdings LLC DE HovSite Greenwood Manor LLC DE HovSite Holdings LLC DE HovSite Hunt Club LLC DE HovSite Illinois Holdings LLC DE HovSite Irish Prairie LLC DE HovSite Liberty Lakes LLC DE HovSite Monteverde 1 & 2 LLC DE HovSite Monteverde 3 & 4 LLC DE HovSite Providence LLC DE HovSite Southampton LLC DE K. Hovnanian Nassau Grove Holdings, L.L.C. DE K. Hovnanian HovWest Holdings, L.L.C. DE K. Hovnanian M.E. Investments, LLC DE Homebuyers Financial USA, LLC DE K. Hovnanian Homes of Delaware I, LLC DE K. Hovnanian at Cedar Lane Estates, LLC DE HOVNANIAN Developments OF FLORIDA, INC. FL K. HOVNANIAN WINDWARD HOMES, LLC FL HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C. FL K. Hovnanian Cambridge Homes, L.L.C. FL K. Hovnanian T&C Homes at Florida, L.L.C. FL K. Hovnanian at Lake Burden, LLC FL K. HOVNANIAN FIRST HOMES, L.L.C. FL K. Hovnanian Florida Realty, L.L.C. FL Eastern National Title Agency, LLC FL K. Hovnanian Sterling Ranch, LLC FL K. Hovnanian Grand Cypress, LLC FL K. Hovnanian at Pickett Reserve, LLC FL K. Hovnanian Estates at Wekiva, LLC FL K. Hovnanian Jupiter Farms, LLC FL K. Hovnanian Riverside, LLC FL K. Hovnanian at Walkers Grove, LLC FL K. Hovnanian Cypress Key, LLC FL FIRST MORTGAGE LENDERS OF FLORIDA, L.L.C. FL K. Hovnanian at Delray Beach, L.L.C. FL K. Hovnanian Homes of Florida I, LLC FL K. Hovnanian TerraLargo, LLC FL K. Hovnanian Cypress Creek, LLC FL K. Hovnanian Montclaire Estates, LLC FL K. Hovnanian Developments of Georgia, Inc. GA K. Hovnanian Homes of Georgia, L.L.C. GA K. Hovnanian Homes at Creekside, LLC GA K. Hovnanian Developments of Illinois, Inc. IL K. Hovnanian T&C Homes at Illinois, L.L.C. IL K. Hovnanian Estates at Regency, L.L.C. IL Glenrise Grove, L.L.C. IL Arbor Trails, LLC IL K. Hovnanian at Orchard Meadows, LLC IL K. Hovnanian at Sauganash Glen, LLC IL K. Hovnanian at Prairie Pointe, LLC IL K. Hovnanian at Island Lake, LLC IL K. Hovnanian at Amberly Woods, LLC IL K. Hovnanian at River Hills, LLC IL Amber Ridge, LLC IL K. Hovnanian at Silverwood Glen, LLC IL Al Tahaluf Al Aqary LLC INT'L K. Hovnanian Developments of Kentucky, Inc. KY K. Hovnanian Summit Homes of Kentucky, L.L.C. KY WH PROPERTIES, INC. MD K. HOVNANIAN COMPANIES OF MARYLAND, INC. MD K. HOVNANIAN Developments OF MARYLAND, INC. MD K. Hovnanian's Four Seasons at Kent Island, L.L.C. MD K. Hovnanian's Four Seasons at St. Margarets Landing, L.L.C. MD K. Hovnanian at Willow Brook, L.L.C. MD K. Hovnanian at Roderuck, L.L.C. MD Washington Homes at Columbia Town Center, L.L.C. MD K. Hovnanian Homes of Maryland, L.L.C. MD K. Hovnanian Homes at Fairwood, L.L.C. MD Ridgemore Utility, L.L.C. MD Woodland Lake Condominiums at Bowie New Town, L.L.C. MD PADDOCKS, L.L.C. MD K. Hovnanian Homes at Renaissance Plaza, L.L.C. MD Pine Ayr, LLC MD K. Hovnanian Homes at Camp Springs, L.L.C. MD K. Hovnanian Homes at Forest Run, L.L.C. MD Hovnanian Land Investment Group, L.L.C. MD Hovnanian Land Investment Group of Maryland, L.L.C. MD K. Hovnanian Homes at Russett, L.L.C. MD K. Hovnanian Homes at Maxwell Place, L.L.C. MD Founders Title Agency of Maryland, L.L.C. MD K. Hovnanian's Four Seasons at Kent Island Condominiums, L.L.C. MD Homebuyers Financial Services, L.L.C. MD K. Hovnanian Homes at Jones Station 1, L.L.C. MD K. Hovnanian Homes at Greenway Farm Park Towns, L.L.C. MD K. Hovnanian Homes at Greenway Farm, L.L.C. MD K. Hovnanian Homes at the Highlands, LLC MD GTIS-HOV Villages at Pepper Mill LLC MD K. Hovnanian Homes of Maryland I, LLC MD K. Hovnanian Developments of Minnesota, Inc. MN K. Hovnanian Homes of Minnesota, L.L.C. MN K. HOVNANIAN AT HIGHLAND SHORES, L.L.C. MN K. Hovnanian's Four Seasons at Rush Creek, L.L.C. MN K. Hovnanian Liberty on Bluff Creek, LLC MN K. Hovnanian Timbres at Elm Creek, LLC MN K. Hovnanian's Four Seasons at Rush Creek II, LLC MN K. Hovnanian Homes of Minnesota at Autumn Meadows, LLC MN K. Hovnanian Homes of Minnesota at Cedar Hollow, LLC MN K. Hovnanian Homes of Minnesota at Cedar Hollow West, LLC MN K. Hovnanian Homes of Minnesota at Founder's Ridge, LLC MN K. HOVNANIAN HOMES OF NORTH CAROLINA, INC. NC K. Hovnanian Developments of North Carolina, Inc. NC WESTMINSTER HOMES, INC. NC K. HOVNANIAN'S FOUR SEASONS AT RENAISSANCE, L.L.C. NC K. Hovnanian Homes at Reedy Creek, LLC NC K. Hovnanian at Neuse River, LLC NC K. Hovnanian Homes at Brook Manor, LLC NC K. Hovnanian at Burch Kove, LLC NC HERITAGE PINES, L.L.C. NC PRESTON GRANDE HOMES, INC. NC K. Hovnanian at Smithville, Inc. NJ K. Hovnanian Construction III, Inc NJ LANDARAMA, INC. NJ K. Hovnanian Construction II, Inc NJ MCNJ, Inc. NJ EASTERN TITLE AGENCY, INC. NJ K. Hovnanian Port Imperial Urban Renewal, Inc. NJ K. Hovnanian at Ocean Township, Inc NJ K. Hovnanian Properties of Red Bank, Inc. NJ K. Hovnanian at Mahwah VI, Inc. NJ K. Hovnanian Construction Management, Inc. NJ K. Hovnanian Acquisitions, Inc. NJ The Matzel & Mumford Organization, Inc NJ K. Hovnanian at Blue Heron Pines, L.L.C. NJ K. Hovnanian at Jackson, L.L.C. NJ K. Hovnanian at Berkeley, L.L.C. NJ K. Hovnanian at Guttenberg, L.L.C. NJ K. Hovnanian at Clifton, L.L.C. NJ K. Hovnanian at Upper Freehold Township II, L.L.C. NJ K. Hovnanian at Jersey City IV, L.L.C. NJ K. Hovnanian at Upper Freehold Township III, L.L.C. NJ K. Hovnanian at Northfield, L.L.C. NJ K. Hovnanian at Mansfield III, L.L.C. NJ K. Hovnanian at Washington, L.L.C. NJ K. Hovnanian at North Haledon, L.L.C. NJ K. Hovnanian at Marlboro VI, L.L.C. NJ K. Hovnanian at Marlboro VII, L.L.C. NJ K. Hovnanian at Hamburg, L.L.C. NJ K. Hovnanian at Little Egg Harbor, L.L.C NJ K. Hovnanian at Marlboro Township VIII, L.L.C. NJ K. Hovnanian at Barnegat I, L.L.C. NJ K. Hovnanian at Cranbury, L.L.C. NJ K. Hovnanian at Sayreville, L.L.C. NJ K. Hovnanian at Cedar Grove III, L.L.C. NJ K. Hovnanian at Woolwich I, L.L.C. NJ K. Hovnanian at Wayne IX, L.L.C. NJ K. Hovnanian at South Brunswick, L.L.C. NJ K. Hovnanian Southern New Jersey, L.L.C. NJ K. Hovnanian Venture I, L.L.C. NJ K. Hovnanian at Denville, L.L.C. NJ K. Hovnanian at Randolph I, L.L.C. NJ K. Hovnanian at Middletown II, L.L.C. NJ K. Hovnanian at Middle Township, L.L.C. NJ K. Hovnanian at Old Bridge, L.L.C. NJ K. Hovnanian at Jackson I, L.L.C. NJ M&M at Chesterfield, LLC NJ K. Hovnanian at Forest Meadows, L.L.C. NJ K. Hovnanian Holdings NJ, L.L.C. NJ K. Hovnanian Northeast Services, L.L.C. NJ K. Hovnanian at Somers Point, L.L.C. NJ K. Hovnanian at Freehold Township, L.L.C. NJ K. Hovnanian at Great Notch, L.L.C. NJ K. Hovnanian at Marlboro Township V, L.L.C. NJ K. Hovnanian at North Bergen. L.L.C. NJ K. Hovnanian at Manalapan III, L.L.C. NJ M&M at West Orange, L.L.C. NJ K. Hovnanian at North Wildwood, L.L.C. NJ K. Hovnanian at Jersey City V Urban Renewal Company, L.L.C. NJ K. Hovnanian at Bridgewater I, L.L.C. NJ K. Hovnanian at Edgewater, L.L.C. NJ K. Hovnanian at Egg Harbor Township, L.L.C. NJ K. Hovnanian at Edgewater II, L.L.C. NJ K. Hovnanian at Hackettstown II, L.L.C. NJ Matzel & Mumford at South Bound Brook Urban Renewal, L.L.C. NJ K. Hovnanian at Chesterfield, L.L.C. NJ K. Hovnanian at Hawthorne, L.L.C. NJ K. Hovnanian at Florence I, L.L.C. NJ K. Hovnanian at Florence II, L.L.C. NJ K. Hovnanian at Marlboro Township IX, L.L.C. NJ Builder Services NJ, L.L.C. NJ K. Hovnanian at Scotch Plains, L.L.C. NJ K. HOVNANIAN AT VINELAND, L.L.C. NJ K. Hovnanian at North Caldwell II, L.L.C. NJ K. Hovnanian at Deptford Township, L.L.C. NJ M&M at Wheatena Urban Renewal, L.L.C. NJ K. Hovnanian at Millville I, L.L.C. NJ K. Hovnanian at Pittsgrove, L.L.C. NJ K. Hovnanian at Montvale, L.L.C. NJ Matzel & Mumford at Egg Harbor, L.L.C. NJ K. Hovnanian at Franklin, L.L.C. NJ K. Hovnanian at Mendham Township, L.L.C. NJ K. Hovnanian at Millville II, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C. NJ K. Hovnanian at Monroe IV, L.L.C. NJ K. Hovnanian at Little Egg Harbor Township II, L.L.C. NJ K. Hovnanian at Warren Township, L.L.C. NJ K. HOVNANIAN AT HUDSON POINTE, L.L.C. NJ K. Hovnanian at Parsippany-Troy Hills, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C. NJ K. Hovnanian at Barnegat II, L.L.C. NJ K. Hovnanian at Egg Harbor Township II, L.L.C. NJ K. Hovnanian at The Monarch, L.L.C. NJ K. Hovnanian at Ridgemont, L.L.C. NJ K. Hovnanian at Monroe NJ, L.L.C. NJ K. Hovnanian at Middle Township II, L.L.C. NJ F&W MECHANICAL SERVICES, L.L.C. NJ K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C. NJ K. Hovnanian at Wildwood Bayside, L.L.C. NJ Terrapin Realty, L.L.C. NJ K. Hovnanian at Fifth Avenue, L.L.C. NJ K. Hovnanian at Maple Avenue, L.L.C. NJ K. Hovnanian at North Caldwell III, L.L.C. NJ K. Hovnanian at Keyport, L.L.C. NJ M&M AT Crescent Court, L.L.C. NJ K. Hovnanian at Oceanport, L.L.C. NJ K. Hovnanian at Station Square, L.L.C. NJ Auddie Enterprises, L.L.C. NJ K. Hovnanian at Shrewsbury, LLC NJ K. Hovnanian at Branchburg, L.L.C. NJ K. Hovnanian at Cedar Grove V, L.L.C. NJ K. Hovnanian at North Caldwell IV, L.L.C. NJ K. Hovnanian at Parsippany, L.L.C. NJ K. Hovnanian at South Brunswick II, LLC NJ K. Hovnanian at Montvale II, LLC NJ K. Hovnanian at Franklin II, L.L.C. NJ K. Hovnanian at Howell, LLC NJ K. Hovnanian at Long Hill, L.L.C. NJ K. Hovnanian at Franklin III, LLC NJ K. Hovnanian Manalapan Acquisition, LLC NJ K. Hovnanian at Montgomery, LLC NJ K. Hovnanian at Monroe NJ II, LLC NJ K. Hovnanian at Middletown III, LLC NJ K. Hovnanian at Morris Twp, LLC NJ K. Hovnanian at Cedar Grove VI, LLC NJ K. Hovnanian at Howell II, LLC NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL III, L.L.C. NJ K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL II, L.L.C. NJ K. HOVNANIAN AT 77 HUDSON STREET URBAN RENEWAL COMPANY, L.L.C. NJ MM-BEACHFRONT NORTH I, L.L.C. NJ M&M AT MONROE WOODS, L.L.C. NJ MM-BEACHFRONT NORTH II, L.L.C. NJ K. Hovnanian at Trenton Urban Renewal, L.L.C. NJ K. Hovnanian at Trenton II, L.L.C. NJ K. HOVNANIAN AT MANALAPAN II, L.L.C. NJ K. HOVNANIAN AMERICAN MORTGAGE, L.L.C. NJ K. HOVNANIAN INVESTMENTS, L.L.C. NJ K. HOVNANIAN 77 HUDSON STREET INVESTMENTS, L.L.C. NJ K. Hovnanian TBD, LLC NJ K. Hovnanian Classics, L.L.C. NJ K. Hovnanian at Waldwick, LLC NJ K. HOVNANIAN COMPANIES OF NEW YORK, INC. NY K. HOVNANIAN Developments OF NEW YORK, INC. NY K. HOVNANIAN AT MONROE II, INC. NY K. HOVNANIAN AT NORTHERN WESTCHESTER, INC. NY K. Hovnanian at New Windsor, L.L.C. NY K. Hovnanian Developments of Ohio, Inc. OH K. Hovnanian Ohio Realty, L.L.C. OH K. Hovnanian Summit Homes, L.L.C. OH MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C. OH K. HOVNANIAN OSTER HOMES, L.L.C. OH K. Hovnanian Aberdeen, LLC OH K. Hovnanian LaDue Reserve, LLC OH K. Hovnanian Monarch Grove, LLC OH K. Hovnanian Waterbury, LLC OH K. Hovnanian White Road, LLC OH K. Hovnanian Indian Trails, LLC OH K. Hovnanian Hidden Hollow, LLC OH K. Hovnanian Rivendale, LLC OH K. Hovnanian Woodland Pointe, LLC OH K. Hovnanian Edgebrook, LLC OH K. Hovnanian Schady Reserve, LLC OH K. Hovnanian Highland Ridge, LLC OH New Home Realty, LLC OH MILLENNIUM TITLE AGENCY, LTD. OH K. Hovnanian Woodridge Place, LLC OH K. Hovnanian Developments of Pennsylvania, Inc. PA K. Hovnanian Companies of Pennsylvania, Inc. PA K. Hovnanian PA Real Estate, Inc. PA Governor's Abstract Co., Inc. PA K. Hovnanian at Upper Makefield I, Inc. PA K. Hovnanian at Hershey's Mill, Inc. PA K. Hovnanian at Thornbury, Inc. PA K. Hovnanian at Sawmill, Inc. PA K. Hovnanian at Lower Moreland I, L.L.C. PA K. Hovnanian at Lower Moreland II, L.L.C. PA K. Hovnanian at Northampton, L.L.C. PA K. Hovnanian Eastern Pennsylvania, L.L.C. PA K. Hovnanian at Lower Macungie Township I, L.L.C. PA K. Hovnanian Pennsylvania Acquisitions, L.L.C. PA K. Hovnanian at Lower Macungie Township II, L.L.C. PA K. Hovnanian at Lower Makefield Township I, L.L.C. PA K. Hovnanian at Upper Uwchlan, L.L.C. PA K. Hovnanian at Upper Uwchlan II, L.L.C. PA K. Hovnanian Summit Homes of Pennsylvania, L.L.C. PA K. HOVNANIAN AT RAPHO, L.L.C PA K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C. PA K. Hovnanian at Silver Spring, L.L.C. PA K. Hovnanian at Allentown, L.L.C. PA K. HOVNANIAN AT CAMP HILL, L.L.C. PA Midwest Building Products & Contractor Services of Pennsylvania, L.L.C. PA Builder Services PA, L.L.C. PA K. Hovnanian at East Brandywine, L.L.C. PA K. Hovnanian at Middletown, LLC PA K. Hovnanian at Chadds Ford, LLC PA GTIS-HOV Warminster LLC PA K. HOVNANIAN AT PHILADELPHIA I, L.L.C. PA K. Hovnanian at Upper Providence, LLC PA K. Hovnanian Developments of South Carolina, Inc. SC K. Hovnanian Homes of South Carolina, LLC SC K. Hovnanian Four Seasons at Gold Hill, LLC SC K. Hovnanian CraftBuilt Homes of South Carolina, L.L.C. SC K. Hovnanian Homes at St. James Place, LLC SC K. Hovnanian Homes at The Paddocks, LLC SC Shell Hall Club Amenity Acquisition, LLC SC Shell Hall Land Acquisition, LLC SC Shell Hall Loan Acquisition, LLC SC K. Hovnanian Homes at The Abby, LLC SC K. Hovnanian at Coosaw Point, LLC SC K. Hovnanian Developments of Texas, Inc. TX PARK TITLE COMPANY, LLC TX K. Hovnanian Homes - DFW, L.L.C. TX K. Hovnanian Homes of Houston, L.L.C. TX K. Hovnanian of Houston II, L.L.C. TX K. Hovnanian DFW Ridgeview, LLC TX K. Hovnanian DFW Belmont, LLC TX K. Hovnanian DFW Liberty Crossing, LLC TX Fair Land Title Company, Inc. TX K. Hovnanian Homes of Virginia, Inc. VA K. Hovnanian Developments of Virginia, Inc. VA FOUNDERS TITLE AGENCY, INC. VA K. Hovnanian at Lake Terrapin, L.L.C. VA K. Hovnanian Four Seasons @ Historic Virginia, LLC VA K. Hovnanian Summit Holdings, L.L.C. VA Dulles Coppermine, L.L.C. VA K. Hovnanian Homes at Cameron Station, LLC VA K. HOVNANIAN'S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C. VA K. Hovnanian's Four Seasons at New Kent Vineyards, L.L.C. VA K. Hovnanian at Lee Square, L.L.C. VA K. Hovnanian at Seasons Landing, LLC VA K. Hovnanian at Lenah Woods, LLC VA K. Hovnanian at Reserves at Wheatlands, LLC VA K. Hovnanian at Lake Ridge Estates, LLC VA K. Hovnanian at Residence at Discovery Square, LLC VA K. Hovnanian Homes at Willowsford Grant, LLC VA K. Hovnanian at Estates at Wheatlands, LLC VA GTIS-HOV Festival Lakes LLC VA GTIS-HOV Leeland Station LLC VA WHI-REPUBLIC, LLC VA K. Hovnanian's Four Seasons at Vint Hill, L.L.C. VA COBBLESTONE SQUARE DEVELOPMENT, L.L.C. VA GTIS-HOV Residences at Dulles Parkway LLC VA GTIS-HOV Residences at Greenfield Crossing LLC VA K. Hovnanian at Cobblestone Square Condominiums, L.L.C. VA K. Hovnanian Homes at Willowsford Grange, LLC VA K. Hovnanian Homes of Virginia I, LLC VA K. Hovnanian at Dominion Crossing, LLC VA K. Hovnanian at Pelham's Reach, LLC VA K. Hovnanian at Village of Round Hill, LLC VA K. Hovnanian at Waterford, LLC VA K. Hovnanian at Embrey Mill, LLC VA K. Hovnanian Developments of West Virginia, Inc. WV K. Hovnanian Summit Homes of West Virginia, L.L.C. WV K. Hovnanian Homes of West Virginia, L.L.C. WV Midwest Building Products & Contractor Services of West Virginia, L.L.C. WV K. Hovnanian at Huntfield, LLC WV
